I concur in the conclusion of the majority that the evidence tends to show that, at the time and place, the employee operators of the mobile crane were loaned by the Gradel Company to the defendant, and that in the series of events resulting in damage to the outfit, such operators were under the direction and control of the defendant. I concur also in the opinion of the majority that there is no proof of facts which would logically permit an inference that the damage resulted from any specific act, defect or omission for which the defendant or its employees were responsible, and that, in general, negligence may not be presumed from the happening of an accident.
I respectfully disagree with the application of the doctrine of res ipsa loquitur to the instant case for two reasons:
The petition alleges six specifications of negligence on the part of the defendant and there is no allegation of a want of *Page 467 
knowledge on the part of plaintiff's subrogor in respect of the negligence claimed to give rise to a right of recovery of damages, or any proof thereof. On the contrary, the evidence discloses that such subrogor was entirely cognizant of such claimed acts of negligence through its loaned employees.
It has been consistently held that since res ipsa loquitur is a rule of evidence, it is not necessary to be pleaded. Beeler v.Ponting, 116 Ohio St. 432, 156 N.E. 599; Scovanner v. Toelke,119 Ohio St. 256, 163 N.E. 493; Fink v. New York Central Rd.Co., 144 Ohio St. 1, 56 N.E.2d 456; Rospert v. Old FortMills, Inc., 81 Ohio App. 241, 78 N.E.2d 909; Pierce v.Gooding Amusement Co., 55 Ohio Law Abs., 556, 90 N.E.2d 585;Motorists Mutual Ins. Co. v. Calland, 93 Ohio App. 543,114 N.E.2d 162; Manker v. Shaffer, 96 Ohio App. 350,121 N.E.2d 908; Rigney v. Cincinnati St. Ry. Co., 99 Ohio App. 105,131 N.E.2d 413. Contra: Shadwick v. Hills, 79 Ohio App. 143, 47 Ohio Law Abs., 375, 69 N.E.2d 197; Kaltenbach v.Cleveland, Columbus  Cincinnati Highway, Inc., 82 Ohio App. 10,51 Ohio Law Abs., 233, 80 N.E.2d 640; Sieling v. Mahrer,
71 Ohio Law Abs., 571, 113 N.E.2d 373.
Without overruling the foregoing rule with respect to pleading (Rigney v. Cincinnati St. Ry. Co., supra), the Supreme Court has specifically held that the doctrine of res ipsaloquitur is not applicable in a case where the petition and the proof disclose that plaintiff had knowledge of the facts and circumstances showing the claimed negligence. Winslow v. OhioBus Line Co., 148 Ohio St. 101, 73 N.E.2d 504. (See, also,Cleveland Ry. Co. v. Sutherland, 115 Ohio St. 262,152 N.E. 726, and Welch v. Rollman  Sons Co., 70 Ohio App. 515,44 N.E.2d 726.) The Winslow case recognizes the underlying reason for the rule of res ipsa loquitur — that the facts of the injury are solely within the knowledge of the defendant, and are not accessible to the plaintiff. The rule is based in part on the theory that the defendant, having custody and exclusive control of the instrumentality which caused the injury, has the best opportunity of ascertaining the cause of the accident, and that the plaintiff has no such knowledge and is compelled to allege negligence in general terms and to rely upon the proof of the happening of the accident in order to establish negligence. *Page 468 United States v. Kesinger, 190 F.2d 529, citing Winslow v.Ohio Bus Line Co., supra.
Under the pleadings and the evidence, plaintiff having failed to adduce evidence of any specific acts of negligence on the part of the defendant proximately contributing to the damage, the judgment should be affirmed.